DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Aziz et al., US 20130114665 A1.
Fig. 4 of Aziz et al. discloses a circuit comprising:  a first amplifier (406) configured to amplify an input signal (414) and output an output signal (signal at drains of 406); a second amplifier (408) configured to, in accordance with a control signal (K368), amplify a signal corresponding to the input signal, generate a signal (signal at drains of 408) having an opposite phase to a phase of the output signal, and add the signal to the output Signal; and a control circuit (not shown but inherently there to generate control signal K368) configured to supply the control signal to the second amplifier, wherein the first amplifier comprises a first differential pair, wherein the second amplifier comprises a second differential pair, wherein the first differential pair comprises a first transistor (406 left) configured to amplify a first signal (414 +) and output a first amplified signal, and a second transistor (406 right) that is configured to amplify a second signal (414 -) and output a second amplified signal, the first signal and the second signal having opposite phases, wherein the second differential pair comprises a third transistor (408 left) configured to, in accordance with the control signal, amplify the first signal (414+) and output a third amplified signal, and a fourth transistor (408 right) configured to, in accordance with the control signal, amplify the second signal (414 -) and output a fourth amplified signal, wherein a collector or drain of the third transistor is connected to a collector or drain of the second transistor, and wherein a collector or drain of the fourth transistor is connected to a collector or drain of the first transistor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aziz et al., US 20130114665 A1.
Although the transistors in Aziz et al. are field effect transistors instead of heterojunction bipolar transistors, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute one type of transistor for the other in the absence of unexpected results since such substitution is well known in the art.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	July 29, 2022